ACCEPTED
                                                                                                                            12-14-00254-CV
                                                                                                                 TWELFTH COURT OF APPEALS
                                                                                                                             TYLER, TEXAS
                                                                                                                       1/20/2015 9:44:48 AM
                                                                                                                               CATHY LUSK
                                                                                                                                     CLERK




                                                                                                          FILED IN
                                                                                                 12th COURT OF APPEALS
Brent Shellhorse                                                                                    bshellhorse@whitakerchalk.com
Direct 817.878.0523                                                                                   TYLER,     TEXAS
                                                                                                            www.whitakerchalk.com
                                                                                                 1/20/2015 9:44:4825036.007
                                                                                                                         AM
                                                                                                      CATHY S. LUSK
                                                    January 20, 2015                                          Clerk



Via e-Filing
Cathy S. Lusk, Clerk
TWELFTH COURT OF APPEALS
1517 West Front Street, Suite 354
Tyler, Texas 75702

           Re:        Case No.:     12-14-00254-CV
                      Trial Court Case No.: 13-3357-A
                      Neurodiagnostic Tex, L.L.C. v. Robert Josh Pierce and Synergy IOM, LLC

Dear Clerk:

       Please allow this letter to serve as Appellee’s payment of the $10.00 filing fee, via e-file,
for Appellees’ Motion for Extension of Time to File Appellees’ Briefs, which was e-filed on
January 19, 2015, (Envelope No. 3810880), in the above-referenced matter.

           Thank you for your assistance with this matter.

                                                            Very truly yours,

                                                            /s/Brent Shellhorse

                                                            Brent Shellhorse

WBS/mh
164155




                              WHITAKER CHALK SWINDLE & SCHWARTZ PLLC
                                 301 Commerce Street •Suite 3500 •Fort Worth, Texas 76102-4135
                                         817.878.0500 • Metro 817.429.6268 • FAX 817.878.0501